DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 2, the energy limitations are indefinite. It is unclear the method used to determine the values and depending on the method used the values can be different and compounds under one method may meet the applicant’s claimed limitations while under another method the compounds would not meet the claimed limitations. Furthermore, the structure of the compounds are indefinite and are not defined. The compounds are only defined by properties of the compounds. It unclear the scope of compounds that meet the applicant’s claimed invention. One of ordinary skill in the art cannot fully envisage all the compounds the meet the applicant’s claimed invention. Also, the applicant claims properties of the compounds are not very well 
Claims 3-20 are rejected due to the dependence of the claims on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (WO 2015/034125), where Oh et al. (US 2016/0126472) (hereafter “Oh”) is used as the English equivalent, in view of Kim et al. (US 2015/0318511) (hereafter “Kim”).
Regarding claims 1-20, Oh teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0227]-[0228]). Oh teaches that the light emitting layer is composed of two host materials and a phosphorescent dopant (paragraph [0227]). Oh teaches the one host material can be biscarbazole compound, such as 
    PNG
    media_image1.png
    292
    222
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    306
    236
    media_image2.png
    Greyscale
, and the other host material can be a triphenylene group substituted with heteroaryl groups, such as pyridine and triazine (paragraphs [0068], [0072], [0096], [0099], and [0227]). Oh only limits the triphenylene compound to the structure needing to comprise a pyridine group, a triazine group, or a pyrimidine group (paragraph [0068] and [0072]). Oh teaches that the light emitting layer can be made using a wet method (meaning the mixture is mixed with a solvent or simultaneous vapor deposition of the light emitting materials (paragraphs [0112] and [0227]).
Oh does not teach where the triphenylene compound is one that meets the applicant’s claimed compounds.
Kim teaches that following compound as a cohost material in an electroluminescent device, 
    PNG
    media_image3.png
    141
    271
    media_image3.png
    Greyscale
  (paragraph [0215]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the triphenylene host material of Oh for the triphenylene host material of Kim. Both Oh and Kim teach triphenylene compounds as cohost for phosphorescent dopant in electroluminescent devices and the triphenylene compound of Kim meets the general formula of Oh for to triphenylene group that can be used in the device of Oh. One of ordinary skill in the art would expect the modified device of Oh to act in a similar manner as the other devices of Oh. The claimed energy limitations would naturally flow from the combination. The combination would lead to a device comprising compounds claimed and preferred compounds of the applicant; therefore, one of ordinary skill in the art would expect the compounds to meet the applications claimed energy limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cho et al. (US 2015/0102301) teaches an electroluminescent device comprising cohosts for phosphorescent dopants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759